 
 
I 
111th CONGRESS 2d Session 
H. R. 4896 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2010 
Ms. Ros-Lehtinen (for herself, Mr. Boehner, Mr. Cantor, Mr. Hoekstra, Mr. McKeon, Mr. King of New York, Mr. Burton of Indiana, Mr. Royce, Mr. LoBiondo, Mr. Mack, Mr. Pence, Mr. Coffman of Colorado, Mr. Smith of New Jersey, Mr. Manzullo, Mr. Franks of Arizona, Mr. Barrett of South Carolina, Mr. Wilson of South Carolina, Mr. Kline of Minnesota, Mrs. McMorris Rodgers, Mr. Lamborn, Mr. Boozman, and Mr. Akin) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To authorize the President to utilize the Proliferation Security Initiative and all other measures for the purpose of interdicting the import into or export from Iran by the Government of Iran or any other country, entity, or person of all items, materials, equipment, goods and technology useful for any nuclear, biological, chemical, missile, or conventional arms program. 
 
 
1.Short titleThis Act may be cited as the Iran Proliferation Prevention Act. 
2.Authority to interdict certain imports to and exports from IranNotwithstanding any other provision of law, the President is authorized to— 
(1)utilize the Proliferation Security Initiative and all other measures determined by the President to be necessary to enforce all United States laws and Executive Orders, all United Nations Security Council resolutions, including Resolutions 1696, 1737, 1747, and 1803, and all other international, multilateral, and bilateral agreements, including the 2005 Protocol to the Convention for the Suppression of Unlawful Acts against the Safety of Maritime Navigation, for the purpose of interdicting the import into or export from Iran by the Government of Iran or any other country, entity, or person of all items, materials, equipment, goods and technology useful for any nuclear, biological, chemical, missile, or conventional arms program; and 
(2)negotiate and utilize ship boarding and other interdiction agreements with countries determined to be necessary to accomplish the purpose paragraph (1). 
3.ReportNot later than 30 days after the date of the enactment of this Act and every 120 days thereafter, the President shall transmit to the appropriate congressional committees a report that— 
(1)identifies all known countries, entities, and persons, including the Government of Iran, that have engaged in the import into or export from Iran of any items, materials, equipment, goods and technology useful for any nuclear, biological, chemical, missile, or conventional arms program during the preceding 120-day period; 
(2)describes the type, volume, origin and destination of the items, materials, equipment, goods and technology described in paragraph (1); 
(3)describes all United States laws, United Nations Security Council resolutions, and other international, multilateral, or bilateral treaties, conventions, and agreements violated by the countries, entities, and persons identified in paragraph (1); 
(4)describes measures to be taken by the United States or in cooperation with other countries or international and multinational organizations to hold violators identified in paragraph (1) accountable to the provisions of the laws, resolutions, treaties, conventions, and agreements referred to in paragraph (3); and 
(5)describes the actions taken by foreign governments assisting in interdicting the activities described in paragraph (1) during the preceding 120-day period. 
4.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives; and 
(B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.  
(2)Government of IranThe term Government of Iran means— 
(A)any official of the Government of Iran; 
(B)any agency or instrumentality of the Government of Iran; 
(C)any entity that is owned or controlled, directly or indirectly, by the Government of Iran; 
(D)any member or instrumentality of the Iranian Revolutionary Guard Corps (IRGC); or 
(E)any entity that is owned or controlled, directly or indirectly by a member or instrumentality of the IRGC. 
 
